 
EXHIBIT 10.5
 
[quepasalogo.jpg]


Quepasa Marketing Services Letter of Agreement
 
April 14, 2010


Mr. Alonso Ancira
Chairman of the Board
AHMSA
Campos Eliseos No. 29 Piso 8
Col. Polanco, C.P. 11580
Mexico, DF



Dear Mr. Ancira,


Quepasa Corporation (“Quepasa”) is pleased to have been engaged to implement a
marketing program for Altos Hornos de Mexico (“Client”), and we are looking
forward to working with you and your team. This letter sets for the principle
terms and conditions (the “Agreement”) governing our ongoing relationship and
will be effective as of the date hereof. 


1.
Work and Fees

Quepasa has agreed to conceive, plan and execute the marketing program more
specifically described in Exhibit A attached hereto (the “Program”). Quepasa
will bill for its work according to the timeline and fee schedule provided in
Exhibits B and C. If we need to bill beyond this to execute elements of the
Program, we will secure approval in writing signed by both parties before any
such work is performed. Any work we perform outside the scope of the Program
will be subject to additional charges, which shall be agreed to in writing
signed by both parties before any such work is performed.


2.
Third-Party Charges

During our engagement Quepasa may recommend retaining third-party vendors.  The
retention of all third-party vendors will require the Client’s prior written
approval and ensuing expenses will be passed through without mark-up to the
Client.


3.
Invoices & Payment

All invoices are due and payable within ten (10) business days of the invoice
date and those more than thirty (30) days overdue will be subject to an
automatic bookkeeping charge of five percent (5%) per month. If your accounts
receivable ever exceeds forty-five (45) days from the invoice date, Quepasa
retains the right to cease all work being performed for the Client.


4.
Term

The Agreement shall be effective as of the date hereof and cover work performed
by Quepasa for the Client from April 14, 2010 through April 13, 2011 (the “End
Date”), unless terminated sooner according to the provisions below.  The “Term”
shall be the actual period covered by the Agreement.  Either party may terminate
the Agreement prior to the End Date for any reason or no reason with thirty (30)
days prior written notice to the other party (“Termination Notice”),
which thirty-day period will begin on the date that the Termination Notice is
received.  The parties may only agree to extend the Term beyond the End Date
pursuant to a writing signed by both parties. 
 
 
 
1

--------------------------------------------------------------------------------

 


5.
Press

The Client agrees to participate in press releases to announce its engagement
with Quepasa, as well as individual marketing initiatives therein. Quepasa will
bear all the costs for the press releases.


6.
Warranties

Quepasa disclaims all express and implied warranties and does not make any
guarantees regarding the success of the Program or any other work we perform for
the Client.  The Client acknowledges and agrees that no statements made by
Quepasa may be construed as a promise or guarantee of success.


7.
Indemnification

The Client shall, at its own cost and expense, indemnify and hold harmless
Quepasa, their affiliates, and their officers, directors and employees from and
against any and all liability, cost, loss, damage, injury or expense, including
reasonable attorneys' fees, arising in connection with any third-party claim
resulting from the Program cleared and approved by Client.


8.
General

This Agreement will be governed by and construed with the laws of the State of
California, without regard to or application of conflicts of laws or principles.
This Agreement is the complete and exclusive understanding and agreement between
the parties regarding its subject matter, and supersedes all proposals,
understandings or communications between the parties, oral or written, regarding
its subject matter.

 
If the terms described above are acceptable to you, please so indicate by
signing both of the enclosed copies of this letter and returning one of them to
Quepasa.   Please retain the other signed original of this Agreement for your
records. 
 
We look forward to working with Altos Hornos de México and to a long and
mutually rewarding relationship. 
 
 

 Sincerely,                     John Abbott         CEO         Quepasa
Corporation                     Approved and Agreed:                     Altos
Hornos de México   Quepasa Corporation               Signed:  
/s/ Alonso Ancira Elizondo
  Signed:  
/s/ John Abbott
  Name: Alonso Ancira Elizondo   Name: John Abbott   Title:
Chairman of the Board 
  Title:
CEO
  Date:
April 14, 2010
  Date:
April 14, 2010
 


 
 
2

--------------------------------------------------------------------------------

 




EXHIBIT A
Marketing Program for Altos Hornos de México


●
AHMSA Corporate Site

 
o
Corporate site beta launch

 
o
Corporate site serving and hosting

 
o
Corporate site feature launch (promotional application)

 
o
Corporate site official launch

 
o
Corporate site feature launch (social media integration)

 
o
Corporate site feature launch (interactive widget)

●
Social Media Marketing Campaigns

 
o
Campaign 1:

 
§
Interactive Game Application & Campaign

 
§
Prizing and fulfillment

 
o
Campaign 2:

 
§
AHMSA Corporate Art Design DSM Campaign

 
§
Prizing and Fulfillment

 
o
Campaign 3:

 
§
Video Submission-Based DSM Promotion

 
§
Prizing and Fulfillment





 
3

--------------------------------------------------------------------------------

 


EXHIBIT B
Timeline and Pricing
 
Milestone
 
Deadline
 
Fee
($US)
 
Up Front Payment
 
May 1, 2010
    1,000,000                
AHMSA Corporate Site
           
Corporate Site Beta Launch
 
May 1, 2010
    100,000.00  
Corporate site serving and hosting*
 
May 1, 2010 - ongoing
 
tbd
 
Corporate Site Feature Launch (Promotional Application)
 
July 15, 2010
    100,000.00  
Corporate Site Official Launch
 
September 1, 2010
    100,000.00  
Corporate Site Feature Launch (social media integration)
 
November 15, 2010
    100,000.00  
Corporate Site Feature Launch (Interactive widget)
 
February 1, 2011
    100,000.00  
Corporate Site Total
        500,000.00                
Social Media Marketing Campaigns
           
Campaign 1
           
Interactive Game Application & Campaign
 
July 15, 2010
    333,333.33  
Prizing and Fulfillment
 
October 15, 2010
    333,333.33  
Campaign 2
           
AHMSA Corporate Art Design DSM Campaign
 
September 1, 2010
    333,333.33  
Prizing and Fulfillment
 
December 1, 2010
    333,333.33  
Campaign 3
           
Video Submission-Based DSM Promotion
 
November 15, 2010
    333,333.33  
Prizing and Fulfillment
 
November 15, 2010
    333,333.33  
Marketing Campaigns Total
        2,000,000  
Grand Total
        3,500,000  

--------------------------------------------------------------------------------

*Cost will be passed through



 
 
4

--------------------------------------------------------------------------------

 








EXHIBIT C
Fee Schedule


Date
 
Due ($ US)
 
May 1, 2010
    1,100,000.00  
July 15, 2010
    500,000.00  
September 1, 2010
    500,000.00  
October 15, 2010
    333,333.33  
November 15, 2010
    300,000.00  
December 1, 2010
    333,333.33  
February 1, 2011
    100,000.00  
February 15, 2011
    333,333.33  
Total
    3,500,000.00  







5